Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 1 of 16 PageID #: 262




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 ALANANN PROPERTIES, LLC,                       )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )      No. 1:19-cv-02674-JRS-TAB
                                                )
 MORRIS INVEST, LLC,                            )
 CLAYTON MORRIS,                                )
                                                )
                            Defendants.         )

                     Order on Motion to Dismiss (ECF No. 16)

    Invoking this Court's diversity jurisdiction, Plaintiff Alanann Properties, LLC

 ("Alanann" or "Plaintiff") brings various common law claims against Morris Invest,

 LLC and Clayton Morris (collectively, "Defendants"). (Compl., ECF No. 1.) Alanann,

 an entity owned by Laura and Jeffrey Rolerat, purchased a dilapidated single-family

 home in Indianapolis from Defendants. Plaintiff purchased the home as an invest-

 ment property, intending to lease it and collect rent. Plaintiff alleges that Defendants

 failed to fulfill their obligations by not rehabilitating the property, not securing ten-

 ants for the property, and not managing the property, leaving Plaintiff with an unin-

 habitable home. Alanann brings the following causes of action: breach of contract,

 promissory estoppel, fraud/deception, conversion, negligence, and a violation of the

 Indiana Deceptive Sales Consumer Act ("IDCSA").

    Defendants now move to dismiss pursuant to Federal Rule of Civil Procedure

 12(b)(6) for failure to state a claim upon which relief can be granted. For the following
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 2 of 16 PageID #: 263




 reasons, Defendants' Motion to Dismiss (ECF No. 16) is denied in part and granted

 in part.

                                     I.   Background 1

     Plaintiff's Complaint alleges that Clayton Morris is a co-founder and owner of

 Morris Invest. (Compl., ECF No. 1 at 2.) Morris formed Morris Invest to "help indi-

 viduals attain financial freedom and grow their personal wealth through passive in-

 come." (Id.) Morris, through Morris Invest, creates podcasts, YouTube videos, and

 blogs in which he discusses real estate and promotes its real estate program to poten-

 tial investors. (Id. at 4.) The program is marketed as a three-step wealth building

 plan. (Id.) First, Morris Invest holds a thirty-minute phone consultation with pro-

 spective investors to learn about their investment goals. (Id.) Next, the prospective

 investor selects one of the properties offered by Morris Invest. (Id.) Lastly, Morris

 handles the rehabilitation of the property, finds and secures tenants, and sells the

 property to the investor in a "rent-able" condition. (Id. at 4-5.) All the investor has

 to do is collect rent from the property. (Id. at 5.)

     In March 2018, the Rolerats were directed to the Morris Invest website after lis-

 tening to Morris's podcast. (Id. at 8). The Rolerats were contacted by Glenn Radford,

 a representative of Defendants, who told them that there were investment properties

 available for purchase in Indianapolis. (Id. at 8-9.) The Rolerats live in Hartland,

 Wisconsin. (Id. at 2.) On March 20, 2018, the Rolerats purchased a recommended

 property at 2327 Columbia Avenue, Indianapolis, Indiana for $48,500, inclusive of


 1Consistent with the Rule 12(b)(6) standard, Plaintiff's non-conclusory allegations are taken
 as true for purposes of Defendants’ motion to dismiss.

                                              2
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 3 of 16 PageID #: 264




 rehab costs. (Id. at 9.) After the purchase, the Rolerats attempted to obtain updates

 on the rehabilitation of the property from Defendants but were unsuccessful. (Id.)

 Defendants told the Rolerats that a different entity, Oceanpointe Investments Lim-

 ited ("Oceanpointe"), was the entity responsible for rehabilitating and renting out the

 property. (Id.) The Rolerats hired a different company to rehabilitate the property

 and subsequently sold the property for $12,500. (Id.)

    Plaintiffs later learned that Defendants were only marketers. (Id. at 5.) Defend-

 ants use affiliated entities, such as Oceanpointe, Indy Jax Wealth Holdings, LLC, and

 Indy Jax Properties, LLC (collectively, "Indy Jax"), to identify, sell, rehabilitate, se-

 cure tenants for, and manage the properties their investors buy. (Id.) The Complaint

 incudes an excerpt of an email from "clayton@morrisinvest.com" that reads: "Yes sir

 we have many LLC's that we use to hold our acquisitions before rehab. And [Ocean-

 pointe] is just one of them we own."

    Plaintiff attaches the Purchase Agreement ("Agreement") to its Complaint. The

 Agreement states that the purchase price includes "the rehabilitation of this property

 should the property require any renovations to achieve rentable conditions as per the

 scope of work." (Purchase Agreement, ECF No. 1-1- at 3.) The Agreement does not

 contain any terms referencing tenant or property management services.

                                  II.   Legal Standard

    To survive a motion to dismiss for failure to state a claim, a plaintiff must allege

 "enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007). In considering a Rule 12(b)(6) motion to dismiss,



                                             3
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 4 of 16 PageID #: 265




 the court takes the complaint's factual allegations as true and draws all reasonable

 inferences in the plaintiff's favor. Orgone Capital III, LLC v. Daubenspeck, 912 F.3d

 1039, 1044 (7th Cir. 2019). The Court need not "accept as true a legal conclusion

 couched as a factual allegation." Papasan v. Allain, 478 U.S. 265, 286 (1986).

    "[I]f a plaintiff pleads facts that show its suit [is] barred . . . , it may plead itself

 out of court under a Rule 12(b)(6) analysis." Orgone Capital, 912 F.3d at 1044 (quot-

 ing Whirlpool Fin. Corp. v. GN Holdings, Inc., 67 F.3d 605, 608 (7th Cir. 1995)); Bogie

 v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013) (quoting Hamilton v. O’Leary, 976

 F.2d 341, 343 (7th Cir. 1992)) (on a motion to dismiss "district courts are free to con-

 sider 'any facts set forth in the complaint that undermine the plaintiff’s claim'").

 "When a complaint fails to state a claim for relief, the plaintiff should ordinarily be

 given an opportunity . . . to amend the complaint to correct the problem if possible."

 Bogie, 705 F.3d at 608. Nonetheless, leave to amend need not be given if the amended

 pleading would be futile. Id.; see also Foman v. Davis, 371 U.S. 178, 182 (1962).

                                    III.   Discussion

    A. Breach of Contract

    Defendants argue that Plaintiff's breach of contract claim must be dismissed be-

 cause the Agreement does not contain any tenant related or property management

 obligations and because Morris Invest is not a party nor a signatory to the Agreement.

 In response, Plaintiff argues that Defendants' obligation to provide tenant and prop-

 erty management services are implicit in Defendants' statements that it was selling

 Plaintiff a "turnkey" property, meaning that the property was habitable, managed,



                                              4
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 5 of 16 PageID #: 266




 and had tenants in place. Plaintiff also argues that Morris Invest cannot disclaim

 liability because Plaintiff has "pleaded facts supporting an inference that Clayton

 Morris's signature of the purchase agreement was permitted and/or ratified by Morris

 Invest, and that Morris Invest accepted the benefits of the act." In reply, Defendants

 argue that Plaintiff cannot embellish the contractual obligations in the Agreement

 with the use of the word "turnkey" which does not appear in the Agreement. Defend-

 ants maintain that the terms of the Agreement are clear and unambiguous, rendering

 any extrinsic evidence inadmissible to add to, vary, or explain the terms of the con-

 tract.

    The Court may consider the Agreement in ruling on Defendants' Motion to Dis-

 miss. See Fed. R. Civ. Pr. 10(c) ("A copy of a written instrument that is an exhibit to

 a pleading is a part of the pleading for all purposes."). Further, "[w]hen an exhibit

 incontrovertibly contradicts the allegations in the complaint, the exhibit ordinarily

 controls, even when considering a motion to dismiss." Bogie v. Rosenberg, 705 F.3d

 603, 609 (7th Cir. 2013).

    Turning first to Morris Invest's argument that it is neither a party nor a signatory

 to the Agreement and therefore cannot be held liable in a breach of contract action,

 the Court disagrees. It is a fundamental principle of agency law that "[t]he acts of an

 agent, within the scope of the authority delegated to him, are deemed the acts of the

 principal. Whatever he does in the lawful exercise of that authority is imputable to

 the principal, and may be proven without calling the agent as a witness." Vicksburg

 & M. R. Co. v. O'Brien, 119 U.S. 99, 104 (1886). Plaintiff has pleaded sufficient facts



                                           5
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 6 of 16 PageID #: 267




 supporting the inference that Clayton Morris signed the agreement as an agent of

 Morris Invest. The Complaint alleges that Clayton Morris is a co-founder and owner

 of Defendant Morris Invest. (Compl., ECF No. 1 at 2.) The Complaint also makes

 several factual allegations that Morris Invest was involved in the real estate program

 that forms the basis of this lawsuit. (See Id. at 4) ("Morris Invest lures potential

 investors by advocating its program through blogs, YouTube videos, and a podcast");

 (Id.) ("Morris Invest persuades investors to participate in its program by claiming to

 have been founded on a three-step wealth building plan"); (Id.) ("Plaintiff was told by

 Defendants that Morris Invest would handle everything pertaining to the Rental

 Properties"). Moreover, Morris Invest is named in and benefits from the Agreement.

 The Agreement contains a non-disparagement clause, which states: "Buyer agrees to

 not make any statement whether written or oral, that disparage, defame or otherwise

 libel Morris Invest or any of its affiliated companies or any of its current or former

 employees." (Agreement, ECF No. 1-1 at 4.) The Complaint's allegations that Morris

 Invest marketed and facilitated the real estate program, as well as the fact that the

 Agreement names Morris Invest supports the inference that Plaintiff entered into the

 contract with Morris Invest. Plaintiff may proceed with its breach of contract claim

 against both Clayton Morris and Morris Invest.

    However, as the Agreement does not contain any provisions requiring Defendants

 to identify, screen, and secure tenants, or manage the property, these claims must be

 dismissed. Plaintiff argues that even though the Agreement does not include express

 terms regarding securing tenants or managing the property, that does not negate the



                                           6
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 7 of 16 PageID #: 268




 possibility that the parties entered into an agreement regarding those matters at

 some point. But the Agreement contains an integration clause, which provides: "This

 Agreement constitutes the sole and only agreement of the parties and supersedes any

 prior understandings or written or oral agreements between the parties' respecting

 the transaction and cannot be changed except by their written consent." (Agreement,

 ECF No. 1-1 at 4.) Plaintiff has not alleged that the Agreement was changed by both

 parties' written consent, as required by the Agreement and the Indiana Statute of

 Frauds. See IND. CODE § 32-21-1-1.

    Plaintiff's reliance on Neurology & Pain Mgmt. Assocs., P.C. v. Bunin, No. 3:17-

 CV-035 JD, 2018 WL 3830059 (N.D. Ind. Aug. 13, 2018), is unpersuasive. In Bunin,

 the Court found that the plaintiff had stated sufficient facts to support a plausible

 claim for breach of contract, despite the fact that the contract lacked signatures and

 contained blank spaces regarding the defendant's compensation and scope of work.

 Id. at *3. The Court reasoned that the plaintiff sufficiently alleged that the parties

 accepted and acted pursuant to the contract's terms, despite the lack of signature and

 blank spaces. Id. In contrast, Alanann has not alleged facts that would support a

 plausible claim for breach of contract regarding securing tenants and managing the

 property. The Agreement contains no language regarding these obligations and spe-

 cifically states that the Agreement is the sole and only agreement of the parties.

    Accordingly, Plaintiff's breach of contract claim as to securing tenants and man-

 aging the property are dismissed. Plaintiff may proceed on its breach of contract

 claim as to rehabilitation of the property.



                                               7
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 8 of 16 PageID #: 269




    B. Promissory Estoppel

    Plaintiff alleges that "Defendants made a clear and unambiguous promise to

 Plaintiff that Defendants would sell the Rental Property to Plaintiff, rehabilitate the

 properties, identify tenants, screen tenants, secure tenants, manage the Rental Prop-

 erty, and provide rent checks to Plaintiff" and that Plaintiff reasonably and foresee-

 ably relied on those promises to their detriment. (Compl., ECF No. 1 at 10-11.) De-

 fendants argue that Plaintiff's promissory estoppel claim must be dismissed because

 Plaintiff did not plead Defendants' alleged fraudulent actions with particularity, as

 required by Federal Rule of Civil Procedure 9(b) and because Indiana law does not

 permit claims for promissory estoppel that are founded on a written contract between

 the parties. Plaintiff disputes that it must comply with 9(b)'s heightened pleading

 standard, and argues that if it had to, it has sufficiently pleaded the "who, what,

 where, when, and how" of the fraud.

    "[A] party asserting promissory estoppel must establish five elements: (1) a prom-

 ise by the promissor (2) made with the expectation that the promisee will rely thereon

 (3) which induces reasonable reliance by the promisee (4) of a definite and substantial

 nature and (5) injustice can be avoided only by enforcement of the promise." Grdinich

 v. Plan Comm'n for Town of Hebron, 120 N.E.3d 269, 279 (Ind. Ct. App. 2019) (inter-

 nal quotation marks and citations omitted). However, promissory estoppel permits

 recovery only where no contract in fact exists. Indiana Bureau of Motor Vehicles v.

 Ash, Inc., 895 N.E.2d 359, 367 (Ind. Ct. App. 2008). Plaintiff's promissory estoppel




                                           8
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 9 of 16 PageID #: 270




 claim "emerge[s] out of a pattern of fraudulent conduct [Plaintiff] insinuates the [De-

 fendants] engaged in." Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 950 (7th Cir.

 2013). Therefore, this claim falls under the Rule 9(b) requirement that allegations of

 fraud must be plead with particularity. Id. To comply with Rule 9(b), "a plaintiff

 must state with particularity the circumstances constituting fraud[,] meaning 'de-

 scribing the who, what, when, where, and how' of the fraud." Id. (quoting Anchor-

 Bank, FSB v. Hofer, 649 F.3d 610, 615 (7th Cir. 2011)) (internal quotation marks

 omitted).

    The Court has already found that a contract exists that covers the rehabilitation

 of the property, so Plaintiff may not pursue a promissory estoppel claim related to

 the alleged promise to rehabilitate the property. Because the Court found no contract

 to exist relating to tenant and management services, though, Plaintiff may pursue

 these claims under a promissory estoppel cause of action. Plaintiff has sufficiently

 pleaded the promises to secure tenants and manage the property. The Complaint

 alleges that Plaintiff purchased the property to be used as a rental property for the

 purpose of generating passive income, and Defendants promised Plaintiff that they

 would find, screen, and secure tenants and manage the property. (Compl., ECF No.

 1 at 7.) Plaintiff also makes these allegations with sufficient particularity. Plaintiff

 alleges that in March 2018, Defendants' representative, Glenn Radford, contacted the

 Rolerats and told them that there were "turnkey" properties available for purchase

 in Indianapolis and that Defendants would handle the rehabilitation, securing ten-

 ants, and managing the property. (Compl, ECF No. 1 at 7-9.) Theses allegations



                                            9
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 10 of 16 PageID #: 271




  include the who (Glenn Radford, Defendants' representative), when (March 2018),

  what (Defendants would manage the property and secure tenants), the how and

  where (on the phone). It is reasonable to infer that Plaintiff would not have pur-

  chased a property in a different state if it was not also promised that Defendants

  would handle the tenant and management related services. At this stage, Plaintiff

  has alleged enough facts to state a claim that Defendants promised to secure tenants

  and manage the property.

     Therefore, Plaintiff may proceed with its promissory estoppel claim as it relates

  to tenant and management services. Plaintiff's promissory estoppel claim relating to

  rehabilitation of the property is dismissed.

     C. Fraud/Deception

     Plaintiff also alleges that Defendants knowingly and intentionally made false

  statements of important existing facts, including that Defendants would sell the

  rental property to Plaintiff, rehabilitate the property, identify tenants, screen ten-

  ants, secure tenants, manage the rental property and provide rent checks to Plaintiff.

  Defendants argue that Plaintiff has not pleaded fraud with the specificity required

  by Rule 9(b), that the alleged misrepresentations relate to future conduct or opinion

  and therefore cannot be the subject of a claim for fraud, and that the fraud claim is

  merely a repackaged version of its breach of contract claim. In response, Plaintiff

  sets out the "who, what, where, when, and how" of its fraud claim, and argues that

  Defendants' statements were not promises of future conduct but statements of exist-

  ing fact about the nature of the investment product Defendants sold to Plaintiff.



                                            10
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 11 of 16 PageID #: 272




     Under Indiana Law, a claim for fraud exists when there is "a material misrepre-

  sentation of past or existing fact made with knowledge of or reckless disregard for the

  falsity of the statement, and the misrepresentation [is] relied upon to the detriment

  of the relying party." Colonial Penn Ins. Co. v. Guzorek, 690 N.E.2d 664, 675 (Ind.

  1997) (citations omitted). "Actual fraud may not be based on representations of future

  conduct, on broken promises, or on representations of existing intent that are not

  executed." Am. Heritage Banco, Inc. v. McNaughton, 879 N.E.2d 1110, 1115 (Ind. Ct.

  App. 2008), as modified (Nov. 13, 2008) (citing Wallem v. CLS Indus., Inc., 725 N.E.2d

  880, 889 (Ind. Ct. App. 2000)).

     Plaintiff's allegations include statements that Defendants "would handle every-

  thing pertaining to the Rental Properties," (Compl., ECF No. 1 at 5), that the property

  "would be rehabbed by Morris Invest," (id. at 7), that "Defendants would find, screen,

  and secure tenants for the Rental Property," (id.), and that Plaintiffs "would receive

  a turnkey Rental Property, complete with paying tenant and property management

  services," (id.). These statements are not statements of existing fact. According to

  the Complaint, Defendants did not represent that the property was already rehabbed

  or that they had already secured tenants. Instead, Defendants made promises that

  they did not keep and representations of what may have once been their intent but

  that were never executed. A claim of fraud cannot be based on statements of future

  conduct, and therefore Plaintiff's fraud/deception claim is dismissed.




                                            11
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 12 of 16 PageID #: 273




     D. Conversion

     Plaintiff alleges that Defendants converted the funds, $48,500, paid by Plaintiff

  to Defendants "specifically and expressly for the purpose of rehabilitation of the

  Rental Property." (Compl., ECF No. 1 at 13.) Defendants argue that this claim must

  be dismissed because Indiana law does not allow for a conversion claim to be brought

  alongside a breach of contract claim. Defendants also argue that, even if the two

  claims could be brought together, Plaintiff cannot establish a "determinate sum" that

  was converted, because the amount alleged includes both the property and alleged

  services.

     In response to Defendant's argument that Indiana law does not allow for a con-

  version claim to be brought alongside a breach of contract claim, Plaintiff states: "Be-

  cause parties may plead claims in the alternative, Plaintiff has pled factual allega-

  tions sufficient to support claims for promissory estoppel, fraud, and negligence[.]"

  (Pl. Br., ECF No. 24 at 21.) Thus, Plaintiff's brief appears to concede that conversion

  and breach of contract claims may not be brought together, especially given the open-

  ing sentence of this section of the brief: "Defendants argue that Plaintiff cannot bring

  tort claims for promissory estoppel, fraud, conversion, and negligence alongside its

  contract claims." (Id.) Regardless, by not responding to Defendant's argument that

  breach of contract and conversion claims may not be brought alongside each other,

  Plaintiff has waived any argument to the contrary. See Firestone Fin. Corp. v. Meyer,

  796 F.3d 822, 825 (7th Cir. 2015) (a party generally forfeits an argument or issue not

  raised in response to a motion to dismiss).



                                            12
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 13 of 16 PageID #: 274




     E. Negligence

     Plaintiff alleges that Defendants owed Plaintiff a duty to "properly screen, hire,

  retain, and supervise the company it engaged to perform the services it promised

  Plaintiff" and to "[t]ake appropriate steps and implement appropriate measures and

  policies to learn of and correct Oceanpointe and other entities' failure to rehabilitate

  the property, locate tenants for the property, manage the property, and perform other

  services promised by Defendants to Plaintiff." Defendants argue that Plaintiff has

  not sufficiently alleged that Defendants owed Plaintiff a duty, nor has it alleged the

  existence of an employer-employee relationship between Defendants and Ocean-

  pointe from which such a duty would arise. Defendants also argue that Plaintiff's

  claim is barred by the economic loss doctrine, which only allows for recovery of dam-

  age for personal injury or damage to property under a negligence claim. In response,

  Plaintiff argues that it specifically pleaded that Defendants owed Plaintiffs a duty to

  "take appropriate steps and implement appropriate measures and policies to learn of

  and correct Oceanpointe’s and other entities’ failure to rehabilitate the Properties,

  locate tenants for the Properties, [and] manage the Propert[ies.]" Plaintiffs dispute

  that the economic loss doctrine applies, arguing that they alleged Defendants' negli-

  gence "was the proximate cause of physical damage to the Properties because the

  Properties remained empty, neglected, and unmaintained."

     Under Indiana law, a claim for negligent retention and supervision—which Plain-

  tiff appears to allege—has three elements: “1) a duty of care owed by an employer to

  a third person; 2) a breach of that duty; and 3) injury to the third person proximately



                                            13
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 14 of 16 PageID #: 275




  caused by the employer’s breach." Scott v. Retz, 916 N.E.2d 252, 257 (Ind. Ct. App.

  2009). The question of whether a duty exists is a question of law for the Court to

  decide. See Rogers v. Martin, 63 N.E.3d 316, 321 (Ind. 2016). Plaintiff has failed to

  allege the existence of a duty Defendants owed the Plaintiff. Plaintiff's Complaint

  alleges that Defendants' failed to take appropriate steps to supervise Oceanpointe

  and correct its failures, but has not alleged a master/servant or employer/employee

  relationship between Defendants and Oceanpointe or "the other entities," nor do the

  allegations clearly set forth the mechanics of the relationship such that the Court

  could infer the existence of an employer/employee relationship. Plaintiff does not

  allege that Oceanpointe and/or the other entities were under Defendants' control or

  that Defendants had the power to hire, fire, or otherwise supervise the entities. In

  sum, Plaintiff fails to allege the existence of a relationship (or facts allowing the Court

  to infer such a relationship) between Defendants and Oceanpointe or the other un-

  named entities that would create a duty owed by Defendants. Therefore, Plaintiff's

  negligence claim is dismissed.

     F. Indiana Deceptive Consumer Sales Act

     Plaintiff asserts Defendants have violated the Indiana Deceptive Consumer Sales

  Act (IDCSA), alleging that Defendants "intentionally and materially misrepresented

  to Plaintiff the nature of the program offered by Defendants and the nature of the

  investment products sold to Plaintiff." (Compl., ECF No. 1 at 15.) The IDCSA pro-

  hibits a supplier from committing an unfair, abusive, or deceptive act, omission, or




                                              14
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 15 of 16 PageID #: 276




  practice in connection with a consumer transaction. IND. CODE § 24-5-0.5-3. A con-

  sumer transaction is defined as "a sale, lease, assignment, award by chance, or other

  disposition of an item of personal property, real property, a service, or an intangible

  . . . to a person for purposes that are primarily personal, familial, charitable, agricul-

  tural, or household, or a solicitation to supply any of these things." IND. CODE § 24-

  5-0.5-2(a)(1).

     Defendants argue that the sale of the property to Plaintiff was not a consumer

  transaction because Plaintiff purchased it for the purpose of investment, not personal

  use. Plaintiff maintains that the deceptive sales act was not the sale of the property

  but the sale of the investment program, which was a consumer transaction. The

  Court disagrees. Although Plaintiff may have purchased the property as a part of an

  investment program, the only transaction alleged is the sale of the property. Plaintiff

  has not alleged that the investment program was a separate transaction, or that the

  purchase of the property was also payment to join an investment program. The pur-

  chase of the property was not a "consumer transaction" as defined by the statute. The

  Complaint makes this clear, alleging that Plaintiff purchased a "real estate invest-

  ment property" (Compl., ECF No.1 at 2), and that the property was "to be used as a

  rental property for the purpose of generating 'passive' rental income to Plaintiff." (Id.

  at 7.) An investment property purchased to generate passive income cannot be clas-

  sified as a transaction that has a "personal, familial, charitable, agricultural, or

  household" purpose. Accordingly, Plaintiff's claim under the IDCSA is dismissed.




                                             15
Case 1:19-cv-02674-JRS-TAB Document 32 Filed 06/19/20 Page 16 of 16 PageID #: 277




                                    IV.    Conclusion

      For the reasons stated above, Defendants' motion to dismiss is denied in part

  and granted in part. Plaintiff's breach of contract claim relating to Defendant's

  failure to identify, screen, and secure tenants and manage the property is dismissed.

  Plaintiff's promissory estoppel claim relating to Defendant's failure to rehabilitate

  the property is dismissed. Plaintiff's fraud/deception claim is dismissed. Plaintiff's

  conversion claim is dismissed. Plaintiff's negligence claim is dismissed. Plaintiff's

  claim under the Indiana Deceptive Consumer Sales Act is dismissed. However,

  Plaintiff is allowed twenty-one days within which to file an amended complaint to

  address the deficiencies identified in this order, provided Plaintiff can do so consistent

  with counsel's obligations under Fed. R. Civ. P. 11. Otherwise, these claims will be

  dismissed.

     Plaintiff's breach of contract claim relating to the Defendants' failure to rehabili-

  tate the property and Plaintiff's promissory estoppel claim relating to the Defendant's

  failure to identify, screen, and secure tenants and manage the property may pro-

  ceed. The parties are encouraged to confer with the Magistrate Judge regarding

  settlement prior to trial.


     SO ORDERED.

        Date: 6/19/2020




  Distribution via CM/ECF to all registered parties.

                                             16
